                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

JAY LYNN DICKSON                                                          PLAINTIFF

VS.                              4:18-CV-00875-BRW

SHANE JONES, et al.                                                       DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 13th day of December, 2018.



                                                 /s/ Billy Roy Wilson_____________
                                                 UNITED STATES DISTRICT JUDGE


 

 

 
 
 

 




       
